Citation Nr: 0704372	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  03-04 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for pancreatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to March 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In January 2004, the Board denied the claim.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2006, the Court set aside the 
Board's decision and remanded the matter for action 
consistent with its order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The July 2006 Court remand discussed the need for a medical 
opinion in this case.  Accordingly, the case is REMANDED for 
the following action:

1.  The RO/AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the veteran should be asked 
to provide any evidence in his possession 
that pertains to the claim, or something 
to the effect that he should give VA 
everything he has pertaining to his 
claim.  See Pelegrini v. Principi, 18 Vet 
App 112, 120, 121 (2004); 38 C.F.R. 
§ 3.159(b)(1) (2006).  The veteran should 
also be notified about disability ratings 
and effective dates in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for 
an examination for his pancreatitis.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  Any tests or 
studies needed to respond to the 
following questions should be done.  
Considering the veteran's lay 
testimony, as well as his service 
medical records, post service records, 
and current findings: 
a.  Is it at least as likely as not (a 50 
percent or greater probability) that the 
veteran's gastrointestinal symptoms 
during service were those of a chronic 
pancreatitis?  A complete explanation 
should be provided.   
b.  Is it at least as likely as not (a 50 
percent or greater probability) that the 
veteran's current gastrointestinal 
disability is associated with service?  A 
complete explanation should be provided.   

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


